MEMORANDUM**
Benny Scott, a former Clark County firefighter, appeals pro se the district court’s summary judgment in his Title VII action alleging racial discrimination, hostile work environment, and retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998), and we affirm.
The district court properly determined that Scott failed to present sufficient evidence to make out a prima facie case on his racial discrimination and retaliation claims. See Wallis v. J.R. Simplot Co., 26 F.3d 885, 891 (9th Cir.1994) (stating elements of prima facie case of disparate treatment under Title VII); Cohen v. Fred Meyer, Inc., 686 F.2d 793, 796 (9th Cir. 1982) (explaining that plaintiff must pres*375ent evidence sufficient to raise the inference that his protected activity was the likely reason for the adverse action to establish a retaliation claim). The district court properly granted summary judgment on Scott’s hostile work environment claim because he failed to present evidence of severe or pervasive and unwelcomed verbal or physical harassment due to his race. See Ray v. Henderson, 217 F.3d 1234, 1244-45 (9th Cir.2000).
Finally, Scott’s complaint did not include an intentional infliction of emotional distress claim, so the district court properly declined to evaluate such a claim in its summary judgment order.
Scott’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.